Citation Nr: 0717751	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
bronchial pneumonia. 
 
2.  Entitlement to service connection for bilateral foot 
disability, to include pes planus.   
 
3.  Entitlement to service connection for chronic sinusitis, 
status post trauma, with nasal obstruction. 
 
4.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1955. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the St. Petersburg, Florida Regional Office (RO) that 
declined to reopen the claim of service connection for 
bronchial pneumonia, and denied service connection for 
bilateral foot disability, chronic sinusitis with nasal 
obstruction, and varicose veins.  

The case was remanded by a decision of the Board dated in 
March 2006 to schedule a personal hearing.  The veteran was 
afforded a hearing in January 2007 before the undersigned 
Veterans Law Judge sitting at St. Petersburg, Florida.  The 
transcript is of record.  

Following review of the record, the appeal will be addressed 
in a REMAND that follows the decision below, and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required




REMAND

Review of the record discloses that on service enlistment 
examination in July 1953, the veteran's defects included mild 
deviated nasal septum and flat feet with bulging of the 
medial border.  In December 1954, it was recorded that the 
appellant had severe pes planus that was only symptomatic 
upon long standing.  It was recommended that he be exempt for 
standing guard duty for long periods.  

The record subsequently reflects that the veteran underwent 
orthopedic consultation in July 1955 where it was recorded 
that he had been born with congenital club feet that had been 
operated on prior to active duty.  The examiner stated that 
the appellant had been in the army two years and had been 
climbing up and down mountains in Korea and had a current 
position as a lineman.  It was reported that the veteran felt 
that his feet were too painful for him to continue active 
duty and that he wished to seek a medical discharge.  Board 
proceedings were convened and the appellant was medically 
discharged from active duty for painful deformity of both 
feet that were determined to have existed prior to service.  
It was recorded that the veteran did not feel that his feet 
had been permanently aggravated by his tour of duty.  

The veteran now claims that there was an increase in severity 
of pre-existing bilateral foot disability due to the rigors 
of active duty such that service connection should be granted 
on the basis of aggravation.  

The appellant has submitted statements and presented 
testimony on personal hearing on appeal to the effect that he 
broke his nose in service after striking being struck by a 
rifle.  He contends that he has difficulty breathing and 
sinus problems since the in-service injury and that service 
connection should be granted.  VA outpatient records dated 
between 1999 and 2000 reflect that the appellant received 
treatment for respiratory complaints that include nasal 
congestion, cough, and headaches.  He asserts that such 
symptoms derive from nasal injury in service.  

The service medical records also show that the veteran was 
hospitalized for 17 days between December 1953 and January 
1954 for bronchopneumonia.  He asserts that he has had 
continuing symptoms of such over the years since that time, 
and sought treatment for them at the VA Jamaica Plain Medical 
Center and the VA outpatient clinic in Boston, beginning in 
approximately 1957.  

The appellant also testified that he developed varicose veins 
from a great deal of strenuous walking and marching, 
especially in Korea, and now has continuing residuals for 
which service connection should be granted.  He maintains 
that he sought treatment for varicose veins at the Boston and 
Jamaica Plain VA facilities shortly after discharge from 
active duty.

The veteran was afforded a VA respiratory examination in 
February 2002 that addressed all of the disorders at issue.  
It is shown, however, that it appears the claims folder was 
reviewed, no opinions were provided as to whether or not the 
claimed disabilities were aggravated or related to service, 
as requested in the RO's instructions prior to examination.  
The Board thus finds that the VA February 2002 examination 
was inadequate for adjudicatory purposes and must be remanded 
to the RO to rectify the deficiencies.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the veteran stated at the hearing that he had 
been treated for some of the claimed disorders by private 
physicians, to include Doctors Letty and Rushall, as well as 
at VA facilities in Boston and Jamaica Plain, dating back to 
the time of discharge from service.  The RO should request 
records from all these providers, to include those that might 
be on microfilm.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision which held that in the context of a claim to reopen, 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court further explained that in 
the context of a claim to reopen, that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. See Id.  It does not appear that this 
has been accomplished with respect to the claim of whether 
new and material evidence has been received to reopen the 
claim of service connection for residuals of bronchial 
pneumonia, and this must be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should be 
told to provide any evidence in his 
possession that is pertinent to his 
claims. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  The veteran should be advised 
as to what evidence is required to 
reopen his claim of service connection 
for residuals of bronchial pneumonia. 
See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

2.  The veteran should be contacted and 
requested to identify any and all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, to include 
Doctors Letty and Rushall, who have 
treated him for all claimed 
disabilities since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA 
can obtain any identified evidence.  
All outstanding VA treatment reports 
identified should be requested and 
associated with the claims folder, if 
not already of record.

3.  All VA clinical records, to include 
those that may be on microfilm, dating 
from 1955 to the present, should be 
retrieved from the Boston and Jamaica 
Plain VA facilities and associated with 
the claims folder.  

4.  After a reasonable period of time 
for receipt of the additional 
information requested above, he 
appellant should be scheduled for 
special VA ear nose and throat (ENT) 
and pulmonary examinations to determine 
whether he now has lung and respiratory 
disabilities related to service.  The 
claims file and a copy of this remand 
should be made available to the 
examiners designated to examine the 
veteran.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of record, the 
examiners should provide opinions, with 
complete rationale, as to the medical 
probability that the veteran now has 
chronic sinusitis with nasal 
obstruction and residuals of bronchial 
pneumonia that are related to symptoms 
he experienced in service, or whether 
any current respiratory/lung disorder 
is more likely or post service onset.  
The opinions should be set forth in 
detail.

5.  The RO should schedule the veteran 
for a VA podiatry examination to 
determine whether he now has a foot 
disability that was incurred in or 
aggravated by military service.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
perform all necessary clinical tests, 
diagnose all disabilities, and provide 
an opinion as to whether bilateral foot 
disability clearly and unmistakably 
pre-existed service, and if so, whether 
it is at least as likely as not that 
such disability (to include pes planus) 
was permanently increased in severity 
as the result of active duty, or is has 
more nearly followed the natural 
progression of the disease process.  
The opinions must be supported by 
complete rationale.  The examiner 
should indicate whether or not the 
claims folder was reviewed.

6.  The veteran should be scheduled for 
a VA examination to determine whether 
or not he developed varicose veins as 
the result of service.  The claims 
folder and a copy of this remand must 
be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
claimed vein disability.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it is 
as least as likely as not that the 
veteran's varicose veins are related to 
service, or are more likely of post 
service onset.  The examiner should 
provide thorough rationale for the 
opinion expressed in the clinical 
report.

7.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  

8.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




